Citation Nr: 1711450	
Decision Date: 04/10/17    Archive Date: 04/19/17

DOCKET NO.  09-21 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to a left ankle disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for "left knee cartilage arthritis." 

While the June 2009 rating decision on appeal denied service connection for "left knee cartilage arthritis."  However, a review of the record shows diagnoses of both "ligamentous laxity and degenerative disk disease of the left knee."  The Board has, thus, recharacterized the Veteran's left knee claim to broadly to include any left knee disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) in October 2009 and at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in October 2010.  Transcripts of both proceedings are of record. 

In a December 2010 decision, the Board remanded the Veteran's left knee claim for further development.

In August 2014, the Board denied service connection for a left knee disorder.  The Veteran subsequently appealed the August 2014 Board decision to the Court of Appeals for Veteran's Claims (CAVC).  In March 2015, the Court granted the Joint Motion for Remand (JMR) filed by representatives of parties, vacating the Board's August 2014 decision, and remanding the claim to the Board for further proceedings consistent with the JMR.  

In August 2015, the Board remanded the Veteran's claims for additional development and found that the issue of entitlement to service connection for a left ankle disorder had been reasonably raised by the record and was encompassed within the scope of the instant appeal as a component of the claim of entitlement to service connection for a left knee disorder.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011).  In August 2016, the Board again remanded the case for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The most probative evidence of record shows that a left ankle disorder was not manifested during, or a result of, active military service.  

2.  The most probative evidence of record shows that a left knee disorder was not manifested during, or a result of, active military service.  


CONCLUSIONS OF LAW

1.  The requirements for establishing service connection for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The requirements for establishing service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, in a November 2008 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what evidence is needed to substantiate his claim for service connection for a left knee disorder, as well as what evidence must be submitted by the Veteran and what evidence will be obtained by VA.  The letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence that impacts those determinations.  In an October 2015 letter, the Veteran was provided more general notice regarding how to substantiate a claim for service connection (i.e., the claim regarding the left ankle), to include on a secondary basis, and the case was readjudicated in April 2016 and October 2016 supplemental statements of the case.  Thus, the Board finds that VA's duty to notify has been met. 

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA treatment records, VA examination reports, private treatment records, and the statements of the Veteran.
	
With regard to the left knee and ankle issues decided below, the Veteran was afforded VA examinations in March 2016.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the left knee and ankle issues decided herein has been met.

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned AVLJ in October 2010.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the October 2010 hearing, the undersigned AVLJ noted the issues on appeal.  The hearing discussion focused on the elements necessary to substantiate the Veteran's claim, to include a nexus between the Veteran's current disability and his military service.  Additionally, information regarding the nature and onset of the Veteran's left knee/ankle problems.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, based on the Veteran's testimony, the case was remanded to obtain a medical examination and opinion.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2)  and that the Board may proceed to adjudicate the claim based on the current record.

Finally, the RO substantially complied with prior remand instructions.  The instructions from the August 2015 remand pertinent to deciding the claim included providing the Veteran with a VA examination concerning his claims of entitlement to service connection.  The VA examinations were provided in March 2016.  Then, the August 2016 remand instructions provided that the RO should obtain outstanding VA records from the VA medical center in Columbia, South Carolina.  Those records were obtained in September 2016.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases such as arthritis to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases as listed under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown , 7 Vet. App. 439, 448 (1995) (en banc). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

III.  Factual Background

The Veteran contends that his left ankle and left knee disabilities are related to his military service.

Service treatment records are absent of any complaints, treatment or diagnosis of a left knee disorder.  However, they do show treatment for the left ankle.  Specifically, in March 1977 the Veteran reportedly sprained his ankle while playing basketball.  It was noted that the medial malleolus was tender but X-ray examination was negative.  The impression was ankle sprain.  The Veteran was treated for the left ankle again in April 1979 after falling on the ankle during a basketball game the night before.  On physical examination, pain was noted just below the left malleolus with point tenderness.  There was no edema or discoloration.  The Veteran had full range of motion with increased pain on lateral flexion.  The examiner diagnosed bruised ligaments, rule out fracture and prescribed ice every 15 minutes, heat after 24 hours, and sent the Veteran for evaluation for a temporary no running profile.  Further evaluation in April 1979 shows that the Veteran was diagnosed with a mild ankle sprain and placed on a no running profile for two weeks.  The Veteran's May 1979 separation report of medical examination found that the Veteran's lower extremities and spine and other musculoskeletal were normal.  The Veteran was also noted as being in good health.

The earliest post-service evidence of a left knee problem is a February 2007 private treatment record which shows complaints of knee pain as well as a magnetic resonance imaging (MRI) scan revealing some medial meniscal pathology which appeared to be a tear.  The earliest post-service evidence of a left ankle problem is a February 2010 private treatment record showing complaints of left ankle pain.  

The Veteran submitted an initial claim for service connection for "left knee cartilage arthritis"  in November 2008.  At that time, he noted that this disability first began in February 1979.  During the course of this appeal, the Veteran has reported that he injured his knee shortly before separation, was diagnosed with a "cartilage problem" or "loose cartilage," and was given a physical profile.  The Veteran also reported that his service treatment records should show that he was treated for his left knee and not his ankle in 1979.  See December 2008, February 2009, November 2009 statements; see also October 2009 DRO hearing and October 2010 Board hearing.  In his November 2009 substantive appeal, the Veteran wrote that he injured his left knee during his military service and that he had experienced left knee pain since this injury.  He also wrote that he placed extra weight and pressure on his left knee due to an ankle injury, aggravating the initial left knee injury.  

In support of his claim, the Veteran submitted a November 2009 record from Dr. R.L.C. which shows that the Veteran had a left knee issue and that his military records erroneously discussed a left ankle injury even though he had not had any left ankle injuries.  Dr. R.L.C. noted that that the Veteran had injured his left knee while in the military and that he had continued to have intermittent problems over the years.  He stated that it had recently become worse and that led to an orthopedic referral.  The physician noted that an MRI revealed cartilage damage and degenerative changes.  The Veteran reported continued pain and stiffness in the knee.  Dr. R.L.C. noted that the Veteran had full range of motion in the knee, with no ligamentous instability.  There was some tenderness with range of motion and some crepitus and the physician made an assessment of chronic knee pain which was "secondary to a military sustained injury that has persisted over the years."  

The Veteran was afforded a VA examination of the left knee in September 2011.  This examination shows a diagnosis of ligamentous laxity and degenerative disk disease of the left knee.  The examiner noted the Veteran's medical history and reviewed the claims file.  The examiner noted that the Veteran denied knee problems in May 1975 and that his examination was normal.  The examiner also noted that, in May 1979, the separation examination was normal.  The examiner noted that he encountered numerous clinical notes regarding complaints of low back pain and a chronic left ankle injury but that he could not locate any reference to the left knee in the service treatment records.  The examiner noted that the Veteran did not recall a specific left knee injury in the history he gave to his private clinician, but instead described the onset of his knee problem to the year 1979 due to overuse in physical training.  The Veteran recalled being diagnosed with a loose cartilage and being given temporary profiles.  The Veteran also reported that he sought medical care for his left knee after discharge.  The examiner provided the opinion that it is less likely than not that the Veteran's present knee problems are related to military service.  The examiner indicated that there was a discrepancy between the Veteran's recollection and the history in the service medical records regarding the documentation of the location of an injury while on active duty.  The examiner noted that there was no reference to any left knee problem noted in the service medical records.  

The Veteran was provided with a VA examination for his left ankle in March 2016.  The examiner noted prior diagnoses of left ankle lateral collateral ligament sprain (from 1979) and a left deltoid ligament strain (from 1977).  The examiner also noted a current diagnosis of left ankle tendonitis (from 2010).  The examiner reviewed the claims file, noting the Veteran's pertinent medical history, including the fact that the Veteran was diagnosed with a left ankle sprain in March 1977.  The examiner indicated that the Veteran had another isolated left ankle complaint in April 1979, which involved the lateral malleolus but that the condition seemed to have resolved since the separation examination was negative for any left ankle complaints.  The examiner also indicated that there was no left ankle complaint until February 2010, more than 30 years after his release from active duty.  The examiner noted that the "2507" (request for examination) indicated a related November 2008 complaint regarding the left ankle, but the examiner stated that it was not seen on his review of documentation in VBMS.  The examiner also noted that the Veteran was seen by a private treatment provider in 2010 and that he was diagnosed with peroneal tendonitis of the left ankle at that time.  The X-rays were normal and gave a diagnosis of peroneal tendonitis.  The examiner indicated that the clinician had suggested that a MRI and a rheumatology consult be done, but the results were not seen in VBMS.  The examiner wrote that there were no other documentations for the left ankle aside from current complaints.  The examiner also wrote that the Veteran had not seen a physician for a left ankle condition for the past four or five years.  The examiner noted that the X-ray was normal except for a tiny superior and plantar calcaneal spurs.  There was no degenerative joint disease.  

The examiner opined that it was less likely as not that the Veteran's current left ankle condition was caused by or related to active service.  This opinion was based on his examination of the Veteran, the interview of the Veteran, and a review of the service treatment records.  The examiner pointed out that the Veteran had only two isolated left ankle complaints during service in 1977 and 1979.  The examiner also noted that both complaints were not progressive and not chronic.  The examiner noted that the separation examination was also negative for a left ankle complaint.  There were no documented reports of a left ankle problem until 31 years later, in February 2010, when he was diagnosed with a left ankle peroneal tendonitis.  The examiner noted that the peroneal tendonitis was an acute condition not related to his complaints during active service.  There was also no diagnosis of a chronic sprain or degenerative joint disease of the left ankle on his review of the documentation.  He indicated that the current examination of the left ankle showed only mild reduction in range of motion without pain.  The X-rays were normal except for "tiny plantar and calcaneal spurs."  Again, he reiterated that there was no degenerative joint disease.    

Pursuant to the August 2015 Board remand, the Veteran was provided a second VA examination for his left knee in March 2016.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner noted that the Veteran was diagnosed with left knee osteoarthritis in 2011 and that the Veteran's service treatment records did not show any complaints related to the left knee during service or immediately after service.  The examiner also noted that the first time the Veteran had any complaints related to his left knee was in February 2007, which was 28 years after service.  The examiner indicated that a MRI of the left knee showed some medial meniscal pathology, which appeared to be a tear.  A note from a private physician in November 2009 showed that the Veteran had complained of ongoing pain in the left knee.  An MRI showed cartilage damage and degenerative joint disease but no ligamentous laxity.  The examiner also noted that the Veteran was diagnosed with degenerative joint disease and ligamentous laxity during a September 2011 VA examination.  The examiner noted that the X-rays were normal and that there was no evidence of ligamentous laxity found during examination.  

The examiner opined that it was less likely as not that the Veteran's current left knee condition was caused by or related to his left ankle condition.  The examiner noted that his opinion was based on the current examination, interview of the Veteran, and a review of the service treatment records.  The Veteran contended that he placed extra weight and pressure on his left knee due to his left ankle condition, thereby aggravating the initial left knee injury.  The examiner noted that he did not find any documentation for a specific left knee injury during service or after service.  The examiner also noted that, per the documentation available, the left ankle condition noted during service was not chronic or progressive and had resolved by the time of the separation examination.  Therefore, the examiner opined that the in-service ankle injury could not have resulted in the Veteran's current contention since there was no documented left ankle condition until 31 years after service in February 2010.  The examiner also noted that because there was no link found between the Veteran's current ankle condition and his period of service, a claim of entitlement to service connection for a left knee condition as secondary to the left ankle condition was not possible.  

The examiner further opined that it is less likely than not that the Veteran's current left knee condition was aggravated beyond natural progression by his left ankle condition or military service.  He again indicated that the Veteran's left ankle complaints during service had not progressed and had not been determined to be chronic; instead, they seemingly resolved by the time of his separation examination.  The examiner opined that an asymptomatic left ankle condition could not have aggravated any other condition.  Again, the examiner noted the length of time between the Veteran's discharge from active duty and his later complaints related to his knee.  The examiner also noted that the Veteran was diagnosed with a left knee meniscus tear in February 2007 whereas he was not diagnosed with a left ankle condition until 2010.  Finally, the examiner indicated that the Veteran's left knee condition was not related to his military service because there were no complaints, diagnoses, or treatment related to the left knee during service.  


IV. Analysis

As an initial matter, the existence of a present disability is established through the Veteran's medical treatment records and examination reports produced during the course of his appeal.  The evidence shows that the Veteran has diagnoses tendonitis and plantar and calcaneal spurs of the left ankle as well as a diagnosis of left knee degenerative joint disease.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Board also concedes that there was an in-service injury of the Veteran's left ankle.  However, the evidence of record is against a finding that either the Veteran's diagnosed left ankle disability or his left knee disability is related to his military service.

Significantly, the Board finds the VA examinations and opinions to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the March 2016 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records, private treatment records, and VA treatment records; physical examinations; and acknowledgement of the Veteran's lay statements regarding the onset of his symptoms.  Moreover, the VA opinions are accompanied by a sufficient explanation and reference to pertinent evidence of record.  The examiners noted the Veteran's in-service injuries to his left ankle but opined that the current disabilities of the left ankle and the left knee are unrelated to the Veteran's period of service, to include the in-service accident; the examiner also opined that the left knee disability was not related to the Veteran's left ankle disorder.  Furthermore, the conclusions are consistent with the evidence of record, including VA treatment records, which show no complaints or treatment for a left ankle disability or a left knee disability at separation or for many years after service.  The examiners demonstrated a detailed understanding of the record, including the lay testimony, but ultimately all reached the same conclusion: that the Veteran's current left ankle and left knee disabilities are not related to his period of service.  

In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinion provided by the VA examiner provide a solid discussion of the Veteran's contentions, the objective medical history of his left ankle and left knee symptoms, and thorough rationales that have sound reasoning and conclusions.  

In this regard, the Board notes that the Veteran submitted records from his private physician, Dr. R.L.C, dated in November 2009.  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  

When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

The Board has carefully considered this evidence, and the Board finds that Dr. R.L.C.'s November 2009 opinion is afforded less probative weight compared to the VA examiners' opinions.  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  In this case, the opinions provided by the VA examiners in September 2011 and March 2016, provide a solid discussion of the Veteran's contentions, the objective medical history of his left knee and ankle symptoms, and thorough rationales that have sound reasoning and conclusions.  The examiners also reviewed the claims file, to include the Veteran's service treatment records.  By contrast, it appears that the private physician provided his opinion in sole reliance on the Veteran's lay statements that this condition was related to an injury sustained in military service, as there is no objective evidence to suggest otherwise in the medical record.  As explained above, the medical note does not specifically read that Dr. R.L.C. had reviewed the service treatment records and found evidence that the Veteran had sustained an injury to his knee in service.  Instead, his opinion relies on the lay evidence of the Veteran.  The negative findings at separation and lack of any complaints related to the Veteran's knee until February 2007, however, undermine the assertion of an in-service knee injury or continuity of symptoms.  There is also no associated rationale to support Dr. R.L.C.'s opinion, in contrast to the VA opinions of record that determined the Veteran's current left knee disability is not related to the Veteran's period of service, to include the Veteran's left ankle injury in service.  

The Board recognizes that the Veteran has contended during his appeal that his current left ankle disability is related to the injuries he sustained in service.  The Board also acknowledges the Veteran's assertions that his left knee disability is related to service or to his left ankle condition, including his assertion that he had more pain in his left knee because he overcompensated due to pain in his left ankle.  The Veteran is competent to report symptoms such as pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

While the Veteran is competent to report symptoms regarding his left ankle and his left knee, in the present case, the Board finds that the Veteran's statements regarding continuity of his left ankle or left knee symptoms cannot be deemed credible.  The Board also finds that the Veteran's statements regarding an in-service knee injury are not credible.  

As noted, the Veteran's service treatment records show complaints regarding the left ankle in service.  He complained of left ankle pain in March 1977 and April 1979.  Both times, he was treated for a sprained ankle and the Veteran did not complain of any pain or other symptomatology related to his left knee at any point during his period of active duty service, including when he sought treatment for his sprained ankles.  The Board finds it particularly persuasive that the March 1979 record discussed the malleolus which is located in the ankle.  The Board finds it reasonable to conclude that if the Veteran was treated for his knee instead of the ankle, the examiner would not have mistakenly referenced the ankle and noted tenderness anatomically located in the ankle.  Additionally, as the Veteran was treated for several differing symptoms in service and placed on physical profile in service, the Board finds it reasonable to conclude that if the Veteran was treated for a left knee disorder, to include "loose cartilage," such would have been noted in the Veteran's service treatment records.  The Veteran sought treatment for other symptoms and problems during active duty, and was given ample opportunity to report any chronic problems related to his left ankle or left knee during service.  Additionally, the Veteran denied any problems related to his ankle or his knee at separation in May 1979; and there were no abnormalities noted in the clinical evaluation at separation, either.  While the absence of documented treatment cannot be the sole basis for finding an uncorroborated statement non-credible,  (see Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms"), a contemporaneous statement as to a declarant's then-existing physical condition, such as his medical examination reports and history reports, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the service treatment records, to include the examination report and history report are accepted as the credible and accurate account of the condition of his ankles and knees during service and upon discharge.  

Further, the first complaint of pain or any symptoms related to his knees or ankles occurred in 2007, when the Veteran was seen for a left meniscus injury.  Then, the first notation related to the Veteran's left ankle occurred in 2010.  Accordingly, the Board cannot find that there is credible evidence of continuity of symptoms of left ankle or left knee problems ever since service.

As explained above, it is important to point out that the Board does not find that the Veteran's lay reports of continued left ankle symptoms, left knee symptoms, or an in-service left knee injury lack credibility merely because they are unaccompanied by contemporaneous medical evidence, specifically the lack of notation in the Veteran's service treatment records.  See Davidson v. Shinseki, 581 F.3d 1313.  The current lay statements are found to lack credibility because they are inconsistent and directly contradict the other lay and medical evidence of record.  The objective evidence shows that the Veteran did not report any ankle or knee symptoms at separation; there were no abnormalities found regarding the Veteran's ankles or knees at separation; and because the Veteran did not report and was not treated for any left knee disorder while in service, despite the fact that he sought treatment for several other symptoms during his active military service.  Finally, there were no complaints of or treatment for either his left ankle or left knee for over two decades after service.  

Additionally, the Board acknowledges the Veteran's assertions throughout his appeal that his left ankle condition is related to his military service and that his left knee condition is related either to his service or to his left ankle condition.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of a left ankle or left knee condition falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether his diagnosed left ankle tendonitis or left knee degenerative joint disease is related to his military service requires medical expertise that the Veteran has not demonstrated because arthritis can have many causes and medical expertise is required to determine the etiology of such a disease.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that his current left knee/ankle conditions are related to his period of service.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's currently diagnosed left ankle disability or left knee disability was present in service or is a result of service.  The Board has considered the Veteran's assertion that his left ankle disability is related to service, to include the injury he sustained in service.  The Board has also considered the Veteran's claim that his left knee condition is related to service or related to his left ankle condition.  However, the VA examiners who examined the Veteran and reviewed his claims file concluded that the Veteran's current left ankle condition and left knee condition did not result from his service.  In sum, the weight of the competent and probative evidence does not establish that the Veteran's left ankle or left knee condition is related to his military service.  Accordingly, service connection is not warranted for a left ankle or left knee condition on any basis.  

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for a left ankle disorder is denied.

Service connection for a left knee disorder is denied.




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


